 REGENCY ELECTRONICSRegency Electronics,Inc.andInternational UnionofElectrical,Radio and Machine Workers,AFL-CIOand Regency Employees IndependentUnion.Cases 25-CA-2347 and 25-CA-2384January 18, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn May 23 , 1967, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother alleged unfair labor practices and recom-mended dismissal of those allegations of the com-plaint.Thereafter, the Respondent and the Charg-ing Party filed exceptions to the Trial Examiner'sdecision and briefs in support of their exceptions.The General Counsel filed limited exceptions to theTrial Examiner's Decision and a brief in supportthereof, a brief in support of the Trial Examiner'sDecision, and an answering brief to the Respond-ent's brief to the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer, made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, and the entire record inthis case,1 including the exceptions and briefs, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Regency Electronics,Inc., Indianapolis, Indiana, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'The Respondent has requested oral argument. As the record, includ-ing the exceptions and briefs,adequately sets forth the issues and the posi-tions of the parties, the request is hereby deniedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE223ARTHUR M. GOLDBERG, Trial Examiner: Pursuant toan order of the Regional Director for the Board's Region25 consolidating for hearing complaints previously issuedby him in Cases 25-CA-2347 and 25-CA-2384 allegingthat Regency Electronics, Inc. (herein called the Respond-ent or Regency), had violated Section 8(a)(1), (2), and(3) of the National Labor Relations Act, as amended(herein called the Act), hearing was held before Trial Ex-aminer Arthur M. Goldberg in Indianapolis, Indiana, on11 hearing days between July 6 and August 25, 1966.The complaint issued in Case 25-CA-2347 onNovember 30, 1965, basedon anamended charge filedon November 1, 1965, by the International Union ofElectrical,Radio and Machine Workers, AFL-CIO(herein called the Union or the IUE). The complaint al-leged warnings and promises of benefit by Regency todiscourage union activity, creation of the impression ofsurveillance of protected activities, and the urging of em-ployees to form a grievance committee or companyunion.Regency was alleged to have violated Section8(a)(3) by its discharge of Irene Lawrence and sub-sequent refusal to reemploy her. Finally, the foregoingacts, plus domination or interference in the formation oradministration of the Regency Employees IndependentUnion (herein called REIU or the Independent) were al-leged to have violated Section 8(a)(2) of the Act. Respond-ent admitted the discharge and its refusal to reemployLawrence but denied that these or its other actions vio-lated the Act.The complaint issued in Case 25-CA-2384 on January27, 1966, based on an amended charge filed on January26, 1966, by the IUE. The complaint alleged that onaboutNovember 12, 1965, Regency discharged 30named employees because of their adherence to IUE andrejection of the Independent, all in violation of Section8(a)(1), (2), and (3) of the Act. Respondent denied all al-legations of violation.On June 21, 1966, the Regional Director for Region 25amended the complaint in Case 25-CA-2347 by addingan allegation that on or about October 18, 1965, Regencyhad demoted Irene Lawrence and reduced her wagesbecause she had engaged in activity protected by the Act.Further, based upon a second amended charge filed onJune 17, 1966, in Case 25-CA-2384 the complainttherein was amended to add an additional employee to the30 allegedly unlawfully discharged. Respondent amendedits answers to deny the additional allegations.At the hearing General Counsel amended the com-plaint in Case 25-CA-2347 to allege an act of interroga-tion as a violation of Section 8(a)(1). In a further amend-ment General Counsel named as supervisors and agentsof Respondent seven persons employed as group leadersand alleged they participated in the asserted dominationand interference in the affairs of the Independent.'After 10 days of taking testimony and some 1,900pages of transcript, General Counsel rested. Thereafter,whilein recessand before the date set for resumption,Respondent moved for continuance because its vice pre-'Further efforts by General Counsel during the course of the hearing toamend the complaints were rejected as untimely.169 NLRB No. 49 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDsident in charge of manufacturing, Wayne Gunselman,whose presence was needed for proper presentation of itscase,had suffered a heart attack.2 Upon good causeshown, the matter was continued to November 7, 1966.While in continuance, on October 24, 1966, Respondentmoved to dismiss the instant proceedings on the assertedbasis that General Counsel had failed to makea primafaciecase. In support of its motion to dismiss, Respond-ent filed a 25-page brief. Thereupon, by Order dated Oc-tober 28, 1966, I continued the instant proceedingssinedie,topermit examinationof the record before ruling onRespondent'smotion.After examination of the entire record, including thetranscript of proceedings, the exhibits thereto, and thefilingsmade in connectionwith the motion to dismiss, byOrder dated December 30, 1966, I denied Respondent'smotion todismiss, finding that the record contains suffi-cient evidence to establishprima facieviolations of thosesectionsof the Act alleged in the complaints. At the sametime I ordered that the hearing be resumed on January23, 1967. However, on January 19, 1967, by telegram,Respondent rested without presenting any evidence andreneweditsmotionto dismiss.After severalextensionsof time to file briefs, GeneralCounsel filed his brief on March 13, 1967. By telegramdated that same day Respondent advised all parties thatitwas relying on its brief filed in support of its motion todismiss asits briefherein.Upon the entire record in the case, my observation ofthewitnesses and their demeanor, and the briefs ofGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaints alleged, the answers did not controvert,and I find that Regency Electronics, Inc., is, and has beenat all times material herein,an Indiana corporation withits principal office and place of business in Indianapolis,Indiana,where it is engaged in the design,manufacture,sale,and distribution of radios and other electronicproducts.During a representative 12-month period Respondentsold and shipped from its Indianapolis,Indiana, plantfinished products valued in excess of $50,000 to pointsoutside the State of Indiana. During the same representa-tive period Respondent, in the course and conduct of itsbusiness operations, purchased materials valued in ex-cess of $50,000, which were shipped to its Indiana loca-tion from points outside that State.Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and meets theBoard's standards for assertingjurisdiction.II. THE LABOR ORGANIZATIONS INVOLVEDInternationalUnionof Electrical,Radio and MachineWorkers, AFL-CIO, andRegency Employees Indepen-dent Union are labor organizations within the meaning ofSection2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's OperationsDuring the events herein Regency operated two plantsin Indianapolis, one on Pendleton Pike, the other onFranklin Road.3 At the Franklin Road plant Respondentproduced its avionics products, electronic equipment forin-air use by aircraft. In addition to the small avionics de-partment of no more than 16 employees, Regency main-tained at Franklin Road a machine shop and finishing de-partment with approximately 25 employees. The en-gineering department was in that building as well. A sin-gle maintenance group serviced both buildings.Respondent'smain manufacturing operations wereconducted at the Pendleton Pike plant. There between140 and 160 production and maintenance employeeswere engaged in the assembly of various types of radiosand electronic products referred to as "commercialproducts." Physically the two plants are onlyminutesapart.In addition to its Indianapolis plants, Respondent hadtwo subsidiary operations. Shepard Industries in Over-land Park, Kansas, is a parts supplier to Regency andothers in the industry. Respondent's other subsidiary,Metrotek Electronics in Raleigh, North Carolina, isengaged, as is Regency, in the assembly of radios andrelated products, though of a lower quality than thoseproducedin Indianapolis.InMay 1965 4 Respondententered into a contract for construction of a new plantforMetrotek in Raleigh to be ready for occupancy inSeptember of that year. In fact, Metrotek moved intoits new quarters in late September or early October.Prior to the events herein Respondent had producedtwo avionic products, one, the Transponder, which is apiece of radar equipment and the other an item for theUnited States Navy. For. some time Regency had hadunder development a navigational communication systemfor civilian aviation called "Nav-Comm." As with all air-borne electronic equipment, the Transponder and Nav-Comm were required to meet standards set by theFederal Aviation Administration and to pass inspectionby that agency. The Nav-Comm is a sophisticated four-part navigation and safety product combining radio send-ing and receiving equipment with radar for use in con-junction with FAA ground control installations. To thedate of the hearing Regency had not been able to solve allproduction problems in connection with Nav-Comm.However, as early as July a magazine in the aviation in-dustry had featured Nav-Comm and announced to thetrade that the product would be ready in September.With the opening of the new Metrotek plant in Raleigh,Respondent moved to the South production of certaincommercial products, including all tube-type radios, bothto make room in Indianapolis for the expected manufac-ture of Nav-Comm and also to separate into two factoriesthe higher labor cost items which were to be retained inIndiana from the less sophisticated products which wenttoMetrotek. As planned all Indianapolis production wasmoved from Franklin Road to Pendleton Pike afterNovember 12.2An earlier postponement granted by the RegionalDirector had beenoccasionedby Mr.Gunselman's first suchseizure.3 Alsoknown as the avionics plant.4Unlessotherwise indicated all dateshereafter were in 1965. REGENCY ELECTRONICS225All manufacturing in Indianapolis is under the directionofWayne Gunselman, Respondent's` vice president. Atthe Franklin Road plant the machine shop and finishingdepartment as well as the maintenance crew were underthe direction of Leo Van Zell. The avionics departmentwas directed by Harry Pate and employees working in thereceiving and stock section were headed by RolandHuber.At the Pendleton Pike plant Roland Montague wasplant foreman. At the time of the events herein LarryBright was being trained to succeed Montague when thelattermoved to Metrotek as was planned.5 Under Mon-tague and Bright were a number of group leaders whoseputative status as supervisors is a matter of controversyherein.B. The Status of Group LeadersIn the assembly departments with approximately 90employees, apart from group leaders, there was no one inthe supervisory hierarchy between Foreman Montagueand the group leaders. Group leaders maintained thetime records from which the employees were paid. Groupleaderswere, in Personnel Manager McGraw's words,"responsible for production." It was their duty to keepemployees busy at all times, shifting them when theirwork ran out and keeping the lines supplied with materialfrom the stockroom. Group leaders trained and assistedemployees until such times as the employees were able toperform on their own the assigned work. On occasiongroup leaders would fill in on the assembly line for absen-tees or would relieve employees when they went to therestroom.When overtime had been authorized by Mon-tague, group leaders selected the employees to work theextra hours. Employee requests to be excused from workwere,made either directly to Montague or to a groupleader who in turn cleared the absence with the foreman.In Montague's absence group leaders would interchangeemployees with each other to insure that all were keptbusy.McGraw testified that all group leaders, whetherassigned to assembly or some other section, perform thesame function in Regency's operations.Group leaders and employees enjoy the same vacationsand life and hospitalization insurance. In the plant, all usethe same restroom and dining facilities. However, groupleaders are higher paid than other employees.The role played by the group leaders in the selecting-out process which preceded the November 12 layoff tipsthe scales to a finding that they are supervisors within themeaning of the Act.8 In preparing for the Novemberlayoff,McGraw called upon the group leaders, theforemen, and the quality control supervisor to rate theemployees individually. In this rating process, PersonnelDirector McGraw considered herself merely an instru-ment. It was, the group leaders, the foremen, and thequality control supervisor who were called upon to makea subjective evaluation of each employee's capabilities.The evaluations by the group leaders were made independ-ently from those of the foreman and quality control su-pervisor.However, McGraw testified, it was the result-ing combined evaluation which was the most importantfactor in selecting employees for retention or layoff.Thus, it cannot be said that the group leaders do not effec-tively recommend the discharge or retention of em-ployees when their independent recommendation is givenequal weight with that of the plant foreman. This is clearevidence of supervisory status.The Powers RegulatorCompany,149 NLRB 1185, 1187-88, enfd. 355 F.2d506 (C.A. 7).In sum, based on their authority effectively to recom-mend discharge or retention of employees, their authorityto transfer employees as needed and to direct them intheir work, and with consideration of the otherwise un-realistic ratio of supervision to working force, I concludethat the group leaders are supervisors within the meaningof Section 2(11) of the Act. SeeN.L.R.B. v. Gary Air-craft Corporation,368 F.2d 223 (C.A. 5).C. TheOrganizing Campaign and Respondent'sReactionFollowingwhat the employees deemed to be un-satisfactory resolution of grievances concerning work as-signments and job promotions, at the behest of fellow em-ployees, Irene Lawrence made contact with a representa-tive of the IUE. At a meeting on September 2 at theUnion's office with IUE Representative Earnest Ruther-ford,Lawrence and a number of other Regency em-ployees signed IUE authorization cards. Those presentwere given blank union designations with which to secureadditional support for the IUE. The following day, Sep-tember 3, Rutherford wrote to Regency President Berneradvising him of the Union's organizing campaign. Ruther-ford began distribution of organizing handbills at Respond-ent's plant as well.1. Berner'sspeech of September 7On September 7 Berner addressed the assembled em-ployees at Pendleton Pike.9 After reading Rutherford'sletter of September 3 and assuring the employees of theirright to select an international union if they so wished,Berner pointed out that the union cards being circulatedpicked the Union as bargaining representative and per-haps as lifetime partner. Berner said that employees hadcome and asked that management form a committee.There was nothing the Company could do. It could notform a committee, he said, the employees would have todo that. Berner then stated his feeling that organization ofRegency by an internationalunionwas "rather ridicu-lous" and urged the employees to explore the formationof "a local union, company union." He cited the exampleof a successful independent union at a nearby industrialestablishment. Next Berner discussed company produc-5The foregoing account of Respondent's operations,products, andplants is based on a synthesis of the uncontradicted testimonyof DwayneBerner, Regency president,and JuanitaMcGraw,Respondent's person-nel director.6 Including assemblers,inspectors, repair girls,and the like, but exclud-ing testers,machine shop employees,maintenance people, etc.7Bright was a trainee,learning to replace Montague after being taughtto handle his tasks.Accordingly,his presence cannot be considered as anaddition to the supervisory structure.8While my finding as to the group leaders' supervisory status is notbased solely on their major role in the selection of employees fordischarge, their authority effectively to recommend discharge or retentionof employees would alone support such a finding. "[T]he possession ofany one of the authorities listed in Section 2(11) [of the Act] places theemployee invested with this authority in the supervisory class" for that"section is to be interpreted in the disjunctive."Ohio Power Company v.N.L.R B.,176 F.2d 385, 387 (C.A. 6), cert. denied 338 U.S. 899.9A copy of this speech was made part of the record. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion plans, the new facilities at Raleigh, and the programto retain only class A production at Indianapolis, movingthe commercial work elsewhere. Berner explained thatthe expansion program had kept him away from the plantbut that he had thought morale was good. Now, however,he had heard reports of employee grievances and invitedthem, individually or if they wished by a committee, tomeet with him and discuss problems affecting morale. Inresponse to employee questions Berner defended theCompany's wage structure and repeated his invitation toemployees, "either in a group or individually, or both, ifpossible" to come in and discuss plant problems. Bernernoted again thatsigninga union card was a final act andsaid the employees would never see a ballot box if theUnion got enough cards.The complaint alleged10 that Berner, in violation ofSection 8(a)(1), suggested, instructed, and advised theemployees to form a grievance committee or companyunion. The evidence supports the allegation and the lawimpels the finding of violation.Abex Corporation-Engineered Products Division,162 NLRB 328;Colo.Well Service, Inc.,163 NLRB 707.Further, the complaint" alleged that Berner threatenedto transfer work to other plants and to reclassify the workof the employees if they supported the Union. The text ofthe speech does not support this allegation. Rather, it ap-pears that without threat or warning, Berner told the em-ployees of the longstanding company plan to'') oncentrateatIndianapolison avionic and more sophisticatedproducts and to transfer the commercial work to Raleigh.Accordingly, I shall recommend dismissal of this allega-tion of the complaint.2. The events following Berner's speechOn September 8, the day following Berner's speech,Fred Day, an employee in Respondent's machine shop,began circulating copies of a petition with the followingheading:THE UNDERSIGNED HEREBY AGREETO PARTICIPATEIN THE FORMATIONOF A REGENCY ELECTRONIC INC.COMPANY UNIONA Number of employees signed this petition, thoughsome thereafter struck their names from the list. Amongthose who helped to circulate the petition was PatriciaFox, who signed it and later removed her name.That same afternoon Fox was asked by Day to accom-pany him and another employee to Berner's office to talkabout a company union.There, after Company CounselTinkham joined the group and Berner had noted that Dayand his associate had requested the session,the talkturned to a company union for the plant as against an in-ternational union. Berner stated that he would rather havea companyunion.Berner stated his feeling that with acompany union they would remain as "one big happyfamily" at Regency whereas under an international thingswould change. General Counsel urges that these remarksof Berner were unlawful interference as was his urging ofa company union in his speech the day before. I so find.Because Berner's role was more than that of an interestedlistener, this finding of violation is not mitigated by thefact that the meeting came about as a result of employeeinitiative.Tucson Ramada Caterers, Inc.,154 NLRB571;Atkins Saw Division of Borg-Warner,160 NLRB790.After Berner's speech Eva Elmore, who had worked ina small plant where the employees had dealt with manage-ment through a grievance committee, spoke to severalemployees about her experiences. She also talked toForeman Montague and Group Leader Virginia Hum-fleet about an employee grievance committee and theysuggested that the idea be discussed further. After workon September 8, Elmore, together with a number of em-ployees, including Irene Lawrence and the latter'sdaughter Rose Mary Lawrence Browning, asked to seeBerner but met instead with Regency Vice PresidentGunselman and Personnel Manager McGraw. Elmoreexplained the idea of a grievance committee. Gunselmanexpressed approval of the proposal and asked how itcould be started. When Elmore explained that while sheknew how it worked she did not know how to organizesuch a committee, Gunselman opined that Berner, whowas a lawyer, would know the mechanics and that hewould talk to Berner.Gunselman asked how the union activity got started atRegency to which Lawrence replied that it was she whohad made contact with the IUE..3.Further discussions of a grievance committeeOn the day following the meeting with Gunselman andMcGraw, Montague approached Elmore at work andtold her to get her group together to meet with Berner.Accompanied by other employees, Elmore met in theCompany's conference room with Berner and Tinkham.Elmore explained the idea of a grievance committee andasked if Berner knew how to establish such a body.Berner said he thought a company union could be workedout if that was what the employees wanted. To this El-more explained that the employees did not want a com-pany union, they were speaking of a grievance committee.However, Berner persisted in speaking of a companyunion.12 Berner asked why the employees wanted a unionat all.This led to a discussion in which the employeesstated their grievances concerning group leaders, promo-tions, the size of the eating area, and the like. In responseto an inquiry concerning higher wages, Berner said hecould foresee no raise for the employees.13 When askedabout a rumor that he would close the plant if the Unionwas successful, Berner replied that such a move on hispart would be expensive and silly.As the meeting was ending employee Glenna Dunahootold Berner she would be attending an IUE meeting thatevening and asked what he would do if she wore a unionbutton to work the following day. Berner replied if hewere she, he would wait a few days. The foregoing ac-count of this exchange is based on the testimony of fourof the employees present. Berner did not touch on thismeeting in his testimony. Dunahoo testified that in addi-10Case 25-CA-2347, paragraph 5(e).11Case25-CA-2347,paragraph 5(c).12General Counsel adds these statements to those already found tohave unlawfully encouraged employee organization of their own union. Tothe extent that an additional finding adds to the violation found,I find thatthis additional encouragement to form a company union violated Section8(a)(I).13The complaintalleged(Case 25-CA-2347, paragraph 5(d)), that onSeptember9 Berner promised unspecifiedbenefits to the employees ifthey wouldabandonthe Union. The recorddisclosesno evidence to sup-port thisallegation and I shall recommendthat it bedismissed. REGENCY ELECTRONICS227tion to the foregoing exchange, when she then said shewould wear the union insignia, Berner stated that she wasbraver than he thought. Had this additional colloquy, withan implied threat from Berner, occurred, I believe that atleast one of the other employees who testified to the oc-curencewould have recalled the statement. In theabsence of such corroboration, I do not credit Dunahoo'sversion of the conversation. As to the entire exchange,the complaint alleged 14 that Berner warned employeesagainst wearing union badges and threatened them withreprisal for violation of the warning. Viewed in context,Berner's admonition was an extension of his expressedhope that the employees would swing to a company unionand reject the IUE. In that context, the premature displayof an IUE badge might help to frustrate his desire. Thus,while I cannot read into the exchange any threat ofreprisal, I find the statement to be another instance ofBerner'sunlawful campaign to convince the employeesto embrace a form ofunionismacceptable to Respondent.4.Further acts of interferenceFollowing the discussionin Berner'soffice on Sep-tember 9, the employees attended an IUE meeting. Dur-ing the course of the meeting Charlotte Farmer stated shehad heard that Berner would close the plant if the Union'scampaign succeeded. Irene Lawrence disputed this com-ment, saying that a group of employees had just leftBerner's office where he had said he would not shutbecause of the Union.The next day, September 10, the employees were againassembled to hear Berner speak. On this occasion Bernerwas so angry that, McGraw recalled, he was shaking.Berner accused the employees who had met with him theday before of having gone to a union meeting and slan-dered him. He had been called everything from an al-coholic to a wife beater, Berner said. In addition heclaimed it had been said he had threatened to close downthe plant. At this point Irene Lawrence attempted to in-terrupt saying that his ' last statement was not correct.Berner told Lawrence, "Shut up. I'm doing the talking."The complaint alleged 15 that Berner gave the employeesthe impression of surveillance of their union activities. Bycommenting in his speech on what had been said at aunionmeeting,whether accurate or not, Bernerunmistakably conveyed the message that Respondentwas aware of the happenings at IUE sessions and createdthe impression of unlawful surveillance.AinsworthManufacturing Company,131 NLRB 273.Some days later, on September 15, Berner approachedPatricia Fox as she was working at the Franklin Roadplant, identified her, and then asked if she had any IUEcards.When Fox stated that she had, Berner asked to seeone. Bernerexamined the card and returned it to Foxwith his thanks. The, complaint alleged 16 and I find thatby this conductBernerunlawfully interrogated Fox.Fox's reply to Berner's, question required that she revealher IUE adherence. Thus, this bald inquiry at her workstation was a violation of Section 8(a)(1).D. The Regency Employees Independent UnionOn October 5, petitions were circulated among the em-ployees with the-following heading:WE, THE UNDERSIGNED, DO HEREBY AFFIX OURNAME AUTHORIZING OUR CHOICE OF UNIONREPRESENTATION BY THE REGENCY EMPLOYEES IN-DEPENDENT UNION.Over 40 employees, including group leaders, signedthese petitions.A constitution and bylaws for the REIU was hurriedlyprepared on October 7 14 by Virginia Humfleet, a groupleader, several employees including Charlotte Farmer,and an attorney retained by the group.A day or two later, on either October 8 or 9, CharlotteFarmer,Group Leaders Maxine Healy and VirginiaHumfleet, and several other employees requested andwere granted a meeting with Regency Vice PresidentGunselman, Personnel Manager McGraw, and a thirdcompany official named Goetz. The REIU delegation ad-vised the company officials of the formation of their or-ganization and asked to be recognized as the Regency In-dependent Union. While acknowledging the right of thegroup to have an independent union the managementrepresentatives advised them that Respondent could notdeal with any union as to do so would be an unfair laborpractice.Officers of the REIU had been elected on October 7.Charlotte Farmer was chosen to serve as president. Ofthe bargaining committee of five elected that day, twomembers, Maxine Healy and Virginia Humfleet, weregroup leaders.REIU president, Farmer, testified that the Independ-ent had never collected dues. Rather, the organizationexpenses were met by contributions. Farmer testified thata large part of the REIU's bills were met by GroupLeader Humfleet out of her own pocket.During October the REIU made three leaflet distribu-tions and held three meetings. That same month GroupLeader Humfleet telephoned Elmore at her home to talkabout the REIU. Humfleet explained that, with the IUE,employees were liable to be fired. As to the IUE, Hum-fleet stated, "Mr. Berner knows that we're on his side." 18After the IUE filed a petition seeking a Board-con-ducted election the Independent intervened in therepresentation proceedings. The REIU had obtained anumber of individual designations as, bargaining repre-sentative.E. Irene LawrenceAs earlier noted, it was Irene Lawrence who made thefirst contact with the IUE. Lawrence had been employedby Respondent since September 1963. During her em-ployment Lawrence made normal progress and achievedan expert line assembler rating. She received the wage in-creases, both annual and job related, usually granted byRegency.Lawrence was in the group which met at the Union'soffice on September 2 and initiated the organizing cam-paign. She passed out IUE authorization cards and dis-19Case 25-CA-2347, paragraph 5(a).15Case 25-CA-2347, paragraph 5(b)16 Case 25-CA-2347, paragraph 5(f)11As evidenceof the haste with which this document was prepared,there was included among the powers and duties of the general committeeof the organization(which was to represent employees of an electronicsmanufacturer):(3)To constitute a grievance committee for all the wholesale restau-rant supply employees who are members of the Union regardless oftheir department.sThe account of this conversation (and indeed most of the facts setforth in this Decision) is based on uncontradicted testimony, in this in-stance that of Elmore350-212 0-70-16 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDtributed union handbills at the plant. In response to aquestion from Vice President Gunselman in his office onSeptember 8, Lawrence acknowledged that it was shewho first contacted the Union. Lawrence attended themeeting in Berner'sofficeon September 9 when agrievance committee or company union was discussed.When Berner the following day angrily claimed that hehad been slandered and misquoted, it was Lawrence whohad sought to interrupt him and had been silenced.1.DemotionOn October 4 Lawrence was assigned to the last posi-tion on a line assemblingCitizen Band radios. On this lineseven employees were handling 14 positions, each doingthe work usually performed by two assemblers. The dailyquota forthe line somanned was 25 radios per day. Asthe linehad started working some days before Lawrencewas assignedto it, radios had already accumulated at theend position.At the time Lawrence went onto the line Group LeaderCora Hollcraft wired one radio so that Lawrence couldobserve and thereafter Lawrence was on her own.Although an expert line assembler is expected byRespondent to reach the required production rate after 3days, by October 8 Lawrence was only doing 18 or 19radios each day. As a result the pile up of radios awaitingattentionat Lawrence's work station increased.On October 8 Lawrence was called to Foreman Mon-tague's office. There Montague asked Lawrence why shewas not doing the required 25 radios a day. Lawrencereplied that she was working hard and the only way shecould explain her failure to keep up was that the workrequired at the end position was too much for one person.Montagueinsistedthat she produce the quota. Lawrencesaid she could do 25 rejects but did not want to do thatkind of work. She asked the foreman if she had beencalled inbecause she was wearing a union button.'9Montague assured her the interview was only because ofher failure to produce and she then returned to the as-sembly line.On October 12 the IUE sent its demand for recogni-tion toRespondent.The followingevening,October 13, at an IUE meeting,Charlotte Farmer, president of the Independent, sittingacross theaisle fromLawrence, complained that becausemany of the REIU supporters were Negro, it appeared toher that the others in the plant had stopped speaking tothem. Lawrence replied that she had not quit speaking toanybody,union or no union.The color of your skin ormine doesn'tmake any difference, Lawrence said, theywere still friends as far as she was concerned. To this,Farmer replied that Lawrence did not sign her paycheck.At this point, IUE Representative Rutherford cut out thecross-discussionand called the meeting to order.In findingthis to have been the conversation betweenFarmer and Lawrence, I discredit certain hearsaytestimony by McGraw as to what employees reported toher they had heard at theunion meeting.Those em-ployees were not called to testify. In effect, Lawrence'stestimonystandsuncontradictedon the record.Moreover, Lawrence's account was corroborated byother employees who had heard parts of the conversation.However, without corroboration, I would credit Lawrencewho, throughout her appearance on the stand and duringconsiderable cross-examination, testified with candorand dignity.At 9 a.m. on the morning of October 14, Lawrence wascalled to the office of Foreman-in-Training Bright, where,in the presence of Group Leader Hollcraft and QualityControl Supervisor Surface, Bright informed Lawrenceshe was being taken off the assembly line and transferredto subassembly with a 10-cent-per-hour pay cut. Brightsaid the decision had not been his but that it had been hewho insisted she be put on subassembly rather thanpacking because of her abilities as a wirer and solderer.Lawrence. protested the cut in wages asserting that otheremployees had been transferred to subassembly with noreduction in pay. When Bright explained that the decisionas to Lawrence's wage rate was for McGraw to make,Lawrence asked to see the personnel manager and ar-rangements were made to call McGraw back from theFranklin Road plant. In all, Lawrence was in Bright's of-fice for 2 hours. Their conversation was interrupted fromtime to time by people coming to Bright with plantproblems.20AfterMcGraw's arrival the session continued untilafter 2 p.m. Lawrence protested the cut in pay and gavetoMcGraw the names of two employees who, Lawrenceclaimed, had made the same transfer from assembly to sub-assembly but with no wage cut. At one point Lawrenceasked that Group Leader Eleanor Rumler be called to theoffice to confirm Lawrence's good work. However, whenRumler arrived she stated that she always had to helpLawrence.21McGraw promised to check on the em-ployees who Lawrence had cited in her argument againsta wage cut. After McGraw left at or about 2:15 p.m.,Lawrence had lunch and then, at Bright's direction,worked on packing for the balance of the day. In all,Lawrence was in the office over 5 hours on October 14.Lawrence was called to the office the following morn-ing,October 15. McGraw informed Lawrence that thewage cut would stand. This session lasted 3 hours, untilnoon. During the course of the morning the union cam-paign was discussed. Shortly after I1 a.m. Rose MaryBrowning, Lawrence's daughter, entered McGraw's of-fice and joined the group. McGraw commented that therewas always friction on both sides when a union appeared.Lawrence complained of Berner having told her to shutup and McGraw stated her resentment at some commentsin IUE leaflets. McGraw brought up the rumors of trou-ble at a union meeting between whites and Negroes andstated that Regency would not permit disturbances of thatnature.BothLawrence and her daughter deniedknowledge of such an incident. Lawrence commentedthat since the Union appeared she was spending time inthe company office and noted that some people said shewas the ringleader. In response McGraw remindedLawrence she had told Gunselman of her call to theUnion. Lawrence stated she was not giving up the Unionand the Company would have to fire her, she would notquit.22 That afternoon, at Bright's direction, Lawrence re-ported to Group Leader Humfleet's subassembly linewhere she worked until her discharge on October 20.10At that time and until her subsequent dischargeLawrence wore abadge reading"IUE AFL-CIOOrganizingCommittee."20 The foregoing account ofLawrence's stayin Bright's office prior toMcGraw's arrival is based on her uncontradictedtestimony.21Lawrence'smention of this incident on direct examination is an ex-ample of the candor which weighed heavily in evaluation of her credibility.22The foregoing account of the events of October 15 is based on asynthesis of the testimony of Lawrence and Browning.In certain respectsMcGraw's testimony corroborates theirs. To the extent McGraw's ver-sion varies,I do not credit her testimony. REGENCY ELECTRONICS229Lawrence was replaced on the Citizen Band line byAlice Dostin. A number of employees testified withoutcontradiction that although Group Leader Hollcraft gaveDostin help which she denied to Lawrence, Dostin neverwas able to meet the daily quota of 25 radios.23 Dostinremained on the Citizen Band line until it was disbanded.On October 18 the IUE filed its first unfair labor prac-tice charge against Respondent. A copy of that chargewas served on Regency on October 19. Among the actsalleged as violations of the Act was moving IUE sup-porters to lower paying jobs.2.DischargeIrene Lawrence worked without incident on the subas-sembly line from October 18 until about 1 p.m. on Oc-tober 20. At that time Foreman-in-Training Bright cameto her and asked that she accompany him to the office.Lawrence asked what she had done now to make a visitto the office necessary. Bright merely replied that she wasto come to talk to McGraw and himself. At this pointLawrence said she could not go through that ordeal againand claimed the right to call her union representative.Bright noted her refusal and left.24Shortly thereafterBerner,McGraw, and Bright cametoLawrence'swork station and Berner dischargedLawrence. The testimony as to what Berner said toLawrence at that time is in sharp conflict. Lawrence andthe employee witnesses who testified to the incident allrecalled that after Berner identified Lawrence by name hestated his understanding that she had refused to come tothe office to speak to him. Lawrence protested that shehad been told only that McGraw and Bright had called forher and there had been no mention of B erner. Bright cor-roborated Lawrence. At this point Berner said she wasterminated, because of a racial disturbance and notbecause of her work or refusal to come to the office.Respondent on the other hand asserts that thedischarge was precipitated by Lawrence's refusal to gowith Bright to the office 25 McGraw testified that shereceived reports of a racial incident at a union meeting inOctober. This information, McGraw claimed, came notonly from supervisors but from several Negro employeesaswell.At that time Berner was not in Indianapolis.However, although this created a "touchy"situation inher opinion, McGraw did not advise Berner of the re-ported incident until he arrived back at the plant about aweek after she first learned of the incident. Berner thendetermined to call Lawrence into the office and get herversion of the reported racial episode. Berner testified hedid not at that time intend to discharge Lawrence. Theonly purpose in calling her to the office was to questionher about the reports. However, when Bright returnedand communicated Lawrence's refusal to come to the of-ficewithout a union representative, Berner then deter-mined to terminate her services. McGraw stated that be-fore they left the office Berner said that the dischargewould be because of Lawrence's refusal to accompanyBright. Berner testified that was the reason he gave toLawrence when he spoke to her at the subassembly line.Apart from the demeanor of the witnesses'26 the text ofthe interview prior to the actual discharge impels me tofind that the colloquy went as described by Lawrence andthe other employees. It may well be that, as McGrawtestified, Berner had determined in the office to dischargeLawrence because of her refusal to come to the office athis summons. However, when he confronted Lawrencewith her refusal to obey his call, he discovered that shehad not refused to come to see him. In fact, she had notbeen told that it was Berner who had issued the summons.At this point, since his predetermined reason fordischarge had evaporated, he fell back upon the supposedracial incident as the cause for terminating her services.In any event, I would find that in context of theprotracted office interviews to which Lawrence had beensubjected on October 14 and 15, when faced with a callto what appeared to be another such incident of harass-ment, Lawrence was not insubordinate in refusing toobey.27Cf.FinesilverManufacturing Company,159NLRB 923. Nor can I find that the exchange betweenLawrence and Farmer at the IUE meeting on October 13was a "racial incident." Accordingly, even were Ito findthat Respondent had an "honest belief' that an untowardincident had occurred at the union meeting, this wouldgive no defense to the charge of unlawful discharge.N.L.R.B. v. Burnup and Sims, Inc.,379 U.S.21; RubinBros. Footwear, Inc.,99 NLRB 610.3.Conclusions and findingsThe complaint alleged 28 that Respondent demotedLawrence and reduced her wages because of her unionactivities. I so find. Lawrence was known by Respondentto have brought the Union to Regency. Respondent'sstrong feelings against the IUE have been demonstrated.It does not appear that Lawrence was an unsatisfactoryemployee at any time prior to her acknowledged inabilityto meet the quota of 25 Citizen Band radios at the workstation assigned. To the contrary, she had received thenormal promotions and pay raises for production em-ployees. Immediately prior to Lawrence's demotion theIUE petitioned for a Board-conducted representationelection.Finally,Dostin, Lawrence's replacement wasequally unable to reach the 25 radio quota, yet remainedon the line until it was disbanded and Dostin's payrollrecord, made part of the record herein, indicates that herrate of pay was not affected by her equivalent inability toproduce. Accordingly,in all the circumstances, I find thatRespondent transferred, demoted, and cut Lawrence'srate of pay in reprisal for her union activity.23 Employee Sarden testified that Dostin had made "the rate" on aline on which they had worked together. However, it was not the CitizenBand line. There was no claim made that Lawrence had failed to makeproduction on any assignment other than the end position of the CitizenBand line.24To this point the account is based on a synthesis of the uncon-tradicted testimony of Lawrence and several corroborating witnesses.25 Both Berner and McGraw testified about the discharge when calledas adverse witnesses by General Counsel.26 I have heretofore observed that Lawrence appeared to testify withcandor17 In so concluding I have carefully examined and considered both thetranscript before and decisionof the AppealsReferee of the Indiana Em-ployment Security Division in the matter of Irene Lawrence's applicationfor unemployment insurance benefits,which was denied.However, I amconvinced that such evidence does not alter my decision herein.CadillacMarine & Boat Company,115NLRB 107,fn. 1. In his findings theReferee dismissed the reference to the racial question as "merelyheresay,'he did nottreatwith the prior occasions when Lawrence wascalled to and remained in the office for hours,and no consideration wasgiven to the surrounding circumstances of the organizing campaign21Case 25-CA-2347,paragraph7(d) and(e), as amended June 21,1966. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have heretofore found that Lawrence had not causeda racial disturbance at a union meeting.In addition I havefound that her refusal to accompany Bright to the com-pany office on October 20, in the circumstances,was notinsubordination.Having thus disposed of any validground for discharge which might be drawn from therecord, I am not faced by the"ever present enigma"raised by the necessity of balancing evidence of unlawfuldischarge against proffered proof of termination forcause.Furniture Designs, Inc.,160 NLRB 1576.In all the circumstances I conclude that Lawrence wasdischarged because Respondent wished to rid itself of theknown union leader.ThatRespondent was aware of andconcerned with Lawrence's union activity was shown byMcGraw when she reminded Lawrence of her admissionto Gunselman of her role in bringing the Union to Regen-cy.29The Company'santagonism toward Lawrence isshown by its harassment of her and the unlawful demo-tion and cut in pay. Immediately before starting on thecourse which led to its discharge of Lawrence,Regencydiscovered that its efforts to defeat IUE by encouragingthe formation of an independent union had been insuffi-cientwhen IUE filed its petition for election. In theabsence of any valid reason for discharge 30 and in theface of Respondent's unlawful campaign to defeat theIUE and its prior discrimination against Lawrence, I findthat by her termination the Respondent violated Section8(a)(3) and(1).N.L.R.B.v.McCarthy Motor Sales Co.,309 F.2d 732,734735 (C.A.7);N.L.R.B. v. VaporBlastMfg. Company,287 F.2d 402,405 (C.A. 7), cert.denied 368 U.S. 823.F.The November 12 TerminationsAs noted,pursuantto the planned introduction ofavionic products to Indianapolis,Respondent scheduledthe transfer of all tube radios to the new plant in Raleighafter its completion in the fall of 1965. This had been an-nounced to the employees by Berner in his speech onSeptember 7.Following this, on October 21 all employees receiveda memorandumfromPersonnelManager McGraw stat-ing again that all commercial work would soon be movedto Raleigh and inviting them to indicate their interest inworking in Raleigh at the same rate of pay, in the sameclassification, and without loss of length of service. Bythis time, however, Respondent had determined which ofthe female production workers would be terminated.Thereafter on November 12, 40 employees then work-ing and 2 employees on leave of absence were laid offwith no expectation of recall. The termination noticegiven to these employees stated in part, "every employeehas been reviewed as to length of service, quality, quanti-ty, attitude, attendance, punctuality and ability to learnnew tasks." Other than the evaluation table from whichthe selections for layoff were made, the personnel recordsof the employees then employed by Regency indicate thatallwere acceptable employees who had made normalprogress in skill acquisition,had received usual length ofservice and job promotion wage increases,and had notbeen guilty of serious work or discipline infractions.Thus, the employee evaluation process becomes key toa determinationof the objectivity of theselections forlayoff.1.The evaluation methodIn preparation for a reduction in force McGrawprepared a table listing all of the female production wor-kers and the group leaders. Across the table were ninecolumns with the following headings: "Length of Ser-vice," "Job Classification," "1964 Absenteeism," "1965Absenteeism," "Group Leaders Ratings" (under whichsix separate columns appeared), "Foreman Rating,""QualityControlRating,""OverallRating,"and"Disposition."McGraw secured the information for thefirst four categories from the personnel and payroll de-partments.To supply group leader ratings, each of these personsexcept Mabel Stock was called in by McGraw and askedto rate the employees under her on certain of the criterialisted in the termination notice, namely, quality, quantity,attitude, and ability to learn new tasks. Group leaderswere told not to take into account absenteeism or lengthof service. Based on these factors the group leader gaveto each employee in her group a letter rating from "A" to"D." "A" was equal to excellent; "B" for good; "C" in-dicated average; and "D" was the mark for those ratedvery unsatisfactory. In addition to the group leaders, theforemen and Surface, the quality control supervisor,gave the same letter grades to the employees. Thereafter,McGraw translated the letter grades to numerical value,giving 4 for A down to 1 point for D. Finally, based solelyon an average of the now numerical grades thus given,McGraw determined an overall rating for each of the em-ployees. Group leaders were similiarly rated, based onlyon grades given by the foremen and quality control. Mc-Graw testified that the ratings given were the individualsubjective judgment of the grader. Further, it should benoted that the grade given was a composite score for allof the factors to be taken into account and those gradingthe employees were not given a chart of the factors to beweighed.McGraw testified that the most important factor in theselection process was the ratings by the group leaders,foremen, and quality control. Not taken into account atany point in the rating process was the factor of scoresachieved by employees on manual dexterity tests ad-ministered by Respondent.I have heretofore found that the group leaders were su-pervisors within the meaning of the Act. Additionally, Ihave found that group leaders participated in the forma-tion of the Independent, contributing to it financial andother support and that two group leaders were on theREIU bargaining committee. Further, based on the un-contradicted testimony of the employee involved, I findthat group leaders Healy, Cox, Riddle, Rumler, andHumfleet solicited authorizations for the Independent, in-terrogated employees about their IUE activities, andwarned employees of reprisals if the IUE was successful.During the course of the IUE organizing campaign groupleaders, including Cox, Humfleet, Healy, and Heming-way, attended IUE meetings.In view of the leading role played by the group leadersztlN.L.R.B. v. Mid-West Towel and Linen Service,339 F.2d 958,961-962(C.A. 7).30Corrie Corp. v. N.L.R.B.,375 F.2d 149(C. A. 4). REGENCY ELECTRONICS231in the formation and operation of the Independent, theiropen campaigningagainstthe IUE, their knowledge ofIUE adherentsgained at union meetings,and the con-trolling role they played in the selecting-out processthrough the subjectiveratingsthey gave, "Iam notdisposed . . . to view as objective the rating applied for theselection of the employees to be laid off."Serv-Air, Inc.,161 NLRB 382, 419.2.The impact of the layoffAnnexed to this Decision and marked Appendix A ap-pears a chart listing the names and pertinent informationconcerning 42 employees. With two exceptions this is thelist of those discharged on November 12. In compilingAppendix A I have omitted the name of Mabel Stock,whom I find to be a supervisor and not properly in thegroup, and I have added Irene Lawrence, who, but for herdischarge on October 20, was slated to be included in theNovember 12 layoff and properly should be consideredwith her peers.a.Mabel StockStock was group leader in packing at the time of herdischarge.While at some former time she might havebeenan acting group leader, due to the illness of anothersupervisor, Stock had had the title, duties, and rate of payof a group leader forsome timeprior to the events herein.Accordingly, I find that Stock was a supervisor within themeaningof the Act and excluded therefore from its pro-tection.In any event I would not find that Stock falls within thegroup discriminatorily selected for layoff. Internalevidence, namely the inclusion of Lawrence's nameamong those evaluated in the selecting-out process,proves that the process was carried out prior to October20.Stock signed her IUE authorization card onNovember 9, long after Regency had determined todispensewith her services and only 3 days before thelayoff. Stock testified that when she signed the union cardshe was aware something was afoot because there hadbeena meetingof group leaders to which she had notbeen called. Aside from her IUE designation, Stock wasidentified by Farmer, REIU president, as a member ofthe Independent. Stock was a candidwitness, stating, "... I want to make this clear, that. I really wasn't partial toeither side, companyunion,or I.U.E. but all I wanted todo was to be able to work, keep my job."Other than attendance at one IUE meeting prior to herdischarge Stock took no action which in the mind of theemployees would have identified her with the Union'scause. As to her being at thatmeeting,I note that othergroup leaders who were openly opposed to the IUE alsoattendeditsmeetings.The uncontradicted evidence sup-ports a finding that Regency had been disenchanted withStock as a group leader for some time and included heramong the employees to be terminated to rid itself of anunsatisfactory supervisor rather than to interdict em-ployee exercise of protected rights. Accordingly, I shallrecommend dismissal of that allegation of the complaintpertaining to Stock's discharge. SeeBetter Monkey GripCompany,115 NLRB 1170, enfd. 243 F.2d 836 (C.A. 5),cert. denied 353 U.S. 864.b.Discriminatory selection for dischargeFrom an examination of Appendix A and the largergroup from which the dischargees were selected, in lightof the selecting-out system employedand inthe contextof Regency's efforts to promote a companyunion, I con-clude that the selection program was discriminatorily em-ployed against IUE adherents resulting in the unlawfuldischarge of the 29 employees listed in Appendix B.A total of 93 female production employees, after exclu-sionof group leaders, were included in the group evalu-ated prior to the November 12 layoff. Of these 93 em-ployees 48 had executed IUE authorization cards atsome time prior to the discharges on November 12.3However, of the 42 employees included in Appendix A,32 had given signed cards to the IUE.32When the several criteria of leadership in the IUE'scampaign are examined the incidence of IUE supportamong those selected for discharge becomes even moredramatic. Thus, on September 2 at the first IUE meetingof Regency employees, 16 attended. Out of these 16 only3 survived the selection process (Betty Reynolds had leftRegency before the evaluation sheets were prepared) andprior to November 12, 1 of the 3 survivors, Hernia Yen-sel,was terminated. Selected for discharge: 12 of 16 atthe first IUE meeting.Early in the campaign the IUE formedan in-plant or-ganizingcommittee and those who joined signed an or-ganizing committee roster. Of the 14 employees whosigned for the organizing committee, 5 survived the selec-tion process, and 1 of these, Hernia Yensel, was ter-minated prior to November 12. Selected for discharge: 9of 14 on the organizing committee.As earlier noted, on September 9 a group of employeesmet with Berner in his office at whichtimehe urged theformation of a companyunionand questioned thosepresent as to their motives for wanting collectiverepresentation. The following day Berner angrily accusedthis group of having maligned and slandered him. Diligentexamination of the record yields the names of 12 em-ployees at that meeting withBerner.Of this group, threesurvived the selection process. One of the three had sub-sequently signed an IUE petition. Selected for discharge:9 of 12 who had been presentin Berner's office.In concluding that the selection process involved dis-criminatory considerations, I have taken particular noteof the high percentage of leading IUE adherents amongthose selected out 33 and the absence of any measurableobjectiveelements inthe concededly subjective stan-dards which controlled the evaluation process. Moreover,Inote that among the 11 employees in whose behalfcharges were not filed, only 4 were supporters of the In-dependent.C£ N.L.R.B. v. Murray Ohio ManufacturingCompany,326 F.2d 509, 513-515 (C.A. 6).As a final noteI emphasizethat I do not by this Deci-sion pretend to determine whether those selected fordischarge were in fact more or equally capable of per-forming the avionic work than those who were retained.While it does not appear that Regency was concernedwith this issue, their failue to pursue the inquiry does notpreclude my consideration. Rather, I do not reach thisissuebecause our concern here is only whether whenchoosingamongits employees Respondent, in whole orsiWhile some of the 48 IUE adherents had in some manner alsoexamination more convincingevidenced support for the REIU this would serve to reduce the number of3z Two of these thirty-two had also signed REIU petitions.true IUE adherents among the sample group and make the results of this33N.L.R B v. Ambox, Inc.,357 F.2d 138, 142-143 (C.A 5). 232DECISIONSOF NATIONALin part,was motivated by unlawful considerations.Town& Country Manufacturing Companyv.N.L.R.B.,316F.2d 846,847 (C.A. 5).34G. Conclusions and Findings on the REI UThe complaint, as amended at the hearing, alleged thaton and after September 7, by various acts of interference,restraint,and coercion and by the unlawful discharge ofLawrence and that of the large group on November 12,Respondent "including by and through its agents andgroup leaders ... has dominated and interfered with theformation and administrationof theIndependent and con-tributed financial and other support to it."35During the course of the hearing General Counsel waslimited to proving a violation of Section 8(a)(2) of the Actby means of the conduct alleged to have violated Section8(a)(1) and (3). In section III, C, E, and F of this Deci-sion I have found that those allegations have been provedin pertinentpart. Thus, I have found that, in his speech onSeptember 7, in conversation with employees on Sep-tember 8, and in the meeting with employees in his officeon September 9, Berner unlawfully urged the formationand support of a company union.Jomax Apparel Com-pany,146 NLRB 526. Further, I conclude that the un-lawful discharges found, which substantially reducedIUE strength while barely affecting the ranks of the Inde-pendent, had the naturally foreseeable consequence ofrendering unlawful assistanceto the REIU.N.L.R.B. v.Erie Resistor Corp.,373 U.S. 221, 227.Accordingly, I find that Respondent sponsored and in-itiated formation of the REIU and thereafter contributedunlawful assistance to the Independent.K & M MachineCompany, Inc.,162 NLRB 83.Was the foregoing the only evidence adduced linkingRegency and its supervisors and agents to the REIU, andtaking note that the REIU was not granted recognition asthe employees' bargaining agent, I would recommendmerely that Regency be ordered to cease and desist fromrendering unlawful assistance to the Independent. Cou-pled thereto would be the usual admonition that Respond-ent not afford recognition to the assisted Union in theabsence of certification following a Board-conductedelection.Jomax Apparel Company, supra.However, while not basing thereon a finding of viola-tion, I cannot be blind to the activities of certain groupleaders on behalf of the Independent.36 As earlier noted,amidst their other activities on behalf of the REIU GroupLeadersMaxineHealy and Virginia Humfleet wereelected to the Independent's bargaining committee. MyRecommendedOrder therefore shall provide a prohibi-tion against assisting the REIU by permitting supervisorsto serve on its bargaining committee.The Powers Regu-lator Company,149 NLRB 1185, 1188, enfd. 355 F.2d506 (C.A.7);Nassau and Suffolk Contractors' Associa-tion,Inc.,118NLRB 174.34 Inview of my findings herein and after giving full weight to Respond-ent's position that the employees separated on November 12 weredischarged with no expectation of recall, I do not deem it necessary toreach the allegation that the employees were wrongfully denied recall. Inany event my Recommended Order would afford no further relief to theseemployees than that herein recommended should I find merit to that al-legation.Noting the absence of evidence linking her with the IUE prior toNovember 8, when she signed her union card, I shall recommend dismis-sal of the allegation of unlawful discharge of Mary V. Banks. However,LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities as set forth in section III,above, occurring in connection with its operations as setforth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and(3)of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.Ihave found that Respondent's discharge of IreneLawrence and the 29 employees listed in Appendix B andthe demotion of Irene Lawrence violated Section 8(a)(3)and (1) of the Act. My Recommended Order shall pro-vide for their reinstatement to their former or substan-tially equivalent positions and that they be made wholefor any loss of earnings suffered as a result of the unlawfuldischarges, their backpay to be computed in the mannerset forth in F.W. Woolworth Company,90 NLRB 289,with interest thereto in the manner set forth inIsis Plumb-ing & Heating Co.,138 NLRB 716. In the case of IreneLawrence she shall be restored to that position and rateof pay which she enjoyed prior to the unlawful demotion.To remedy the Company's violation of Section 8(a)(2)of the Act my Recommended Order shall require it tocease and desist from the acts of assistance shown, torefrain from extending recognition to the REIU unlessand until it shall be certified as bargaining representativeof the employees following a Board-conducted election,and to direct the group leaders to abstain from participa-tion in the affairs of the Independent, including serving onits bargaining committee.Respondent's unfair labor practices indicate an attitudeof opposition to the purposes of the Act generally. Ac-cordingly, a broad cease-and-desist order is necessaryand appropriate to effectuate the policies of the Act.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Regency Electronics, Inc., Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.InternationalUnion of Electrical,Radio andMachineWorkers, AFL-CIO,and Regency EmployeesIndependentUnionare labor organizations within themeaning of Section2(5) of the Act.althoughMarguerite Bruce did not executeher IUEdesignation untilNovember9, she attended the meeting in Berner's office on September 9.Accordingly,I include Bruce in Appendix B among those employees whoI findweredischarged in violation of Section 8(a)(3) and(1) of the Act.35 Case 25-CA-2347, paragraph6, as amended.36As one may utilize events without the 6-month limitation period ofSection 10(b) for elucidation of occurances not so barred,so may I hereuse as background in the framingof a remedial order, theactions of Re-gency's group leaders.N.L.R.B. v. Lundy Manufacturing Corporation,316 F.2d 921,927 (C.A. 2). REGENCY ELECTRONICS3. By engaging in certain described conduct referred tohereinabove, in section III hereof, Respondent interferedwith, restrained, and coerced its employees in the exer-cise of rights guaranteed to them by Section 7 of the Act,and thereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4. By engaging in the conduct described in section III,E, and section III, F, above, Respondent discriminatedagainst employees in regard to their hire and tenure ofemployment, and terms and conditions thereof, in orderto encourage or discourage membership in a labor or-ganization,and therebyengaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5.By engaging in the conduct found violative of Sec-tion 8(a)(l) and (3) of the Act, Respondent contributedassistance and support to the Independent and therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(2) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.The Respondent has not committed other unfairlabor practices as alleged in the complaints.RECOMMENDED ORDERThe Respondent,Regency Electronics,Inc., its of-ficers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning union member-ship and activities,urging employees to organize and joinan independent or company union, and creating an im-pression of surveillance in a manner constituting inter-ference, restraint,or coercion in violation of Section8(a)(1) of theAct; or inany other manner interfering with,restraining,or coercing employees in the exercise ofrights guaranteedby the Act.(b)Discouragingmembership in the InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,or any other labor organization, by discharg-ing, demoting,reducing wages, or in any other mannerdiscriminating against employees in regard to their hire ortenure of employment or any other term or condition ofemployment.(c) Interfering with the formation or administration ofthe Regency Employees Independent Union by urgingemployees to form or join such organization or by en-34 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "233couragingmembership in said labor organization bydischarging, demoting, reducing wages, or in any othermanner discriminating against employees in regard totheir hire or tenure of employment or any other term orcondition of employment.(d) Permitting its group leaders or any other supervisorto act as members of the bargaining committee of or inany other way participating in the administration of theRegency Employees Independent Union.(e)RecognizingRegency Employees IndependentUnion as the exclusive representative of any of its em-ployees for the purposes of collective bargaining,unlessand until the said labor organization has been duly cer-tified by the National Labor Relations Board as the ex-clusive representative of such employees.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Offer to Irene Lawrence and to the 29 employeeswhose names appear on Appendix B to this Decision im-mediate and full reinstatement to their former or substan-tially equivalent position (in the case of Irene Lawrencethis shall be the position she occupied prior to Respond-ent having unlawfully demoted her and reduced her rateof pay), without prejudice to their seniority and otherrights and privileges, and make them whole for any lossof wages which they may have suffered as a result of itsdiscrimination against them,in the manner provided inthe section hereof entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpaydue.(c) Post at its Indianapolis,Indiana, plant copies of theattached notice marked "Appendix C." 37 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 25, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by other material. 38(d) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the receipt of this Decision, whatsteps it has taken to comply therewith. 39IT IS FURTHER ORDERED that the complaints bedismissed insofar as they allege unfair labor practices notspecifically found herein.38 In view of the sex,marital status,and ages of the discrumnatees Ihave omitted from the notice the standard note requiring Respondent tonotify the discrimtnatees if presently serving in the Armed Forces.39 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,in writing,within 10 days from the date of this Order,what steps Respond-ent has taken to comply herewith." 234DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX AEMPLOYEES DISCHARGEDNOVEMBER 12, 1965B ALLEGEDHIRE E OFCLASSIFICATIONLUE CARDIUE ORGANIZINGCOMMITTEEORIGINAL IUEMEETING-9/25/MEETING-BERNEROFFICE.9/9 JREIUPETITIONBAILEY, MINNIE L.4-8-64LINE ASSEMBLERXXBAh7CS, MARY V.8-25-65SUB-ASSEMBLER11.8.65XBARLOW, BETTY6.5-63SUB-ASSEMBLER9-7-65BOX, JOSEPHINE9-7.65SUB-ASSEMBLERXBROWNING(LAWRENCE),ROSE MARY7.28-64EXPERT LINE ASSEMBLER9-2-65XXXXBRUCE, MARGUERITE5-4-64LINE tSJ:.3LER11-9-65XXBRYAYT, MARIE JANE9-23-63EXPERT LINE ASSEMBLERNO DATEXCARROW, IRENE G.8-5-57REPAIR GIRL9-3-65XCOBB, MARY C.9/64-(9-2-65)EXPERT SUB-ASSEMBLER9.16_65COLE, LOIS M.9-7-65SUB-ASSEMBLERXCOOMES, IMOGENE9-30-63EXPERT SUB-ASSEMBLER9-2-65XCRL:M,LUCILLE3-23-64EXPERT LINE ASSEMBLERXDAUGHERTY,DOROTHY L.8-27-62EXPERT LINE ASSEMBLER9-12-65XDUNAHOO,GLENNA7-6.64EXPERT LINE ASSEMBLER9-2-65XXXXDUNK,GENEVA4.30-63EXPERT SUB-ASSEMBLER9-3-65DUPREE, NORMA6-13-63EXPERT LINE ASSEMBLERXELMORE, EVA G.4.28-64EXPERT LINE ASSEMBLER9-2-65XXXFARNHAM, IMOGENE6.3-63INSPECTOR.XFOX, PATRICIA12-2-64EXPERT LINE ASSEMBLER9-2-65XXGRIER, MARILYN2-17_64EXPERTLINE ASSEMBLER-----XGRIZZEL, CAROLYN7.6_64EXPERT LINE ASSEMBLER9-2_65XXXXY.A..'KINS, LILLIAN1-28-63EXPERTSUB-ASSE}BLER9-13-65XKUMKOWSKIELLEN4-1-63EXPERT SUB-ASSEMBLER9-23-65XXLANHAM, BITTY J.1.4.64SUB-ASSEMBLER9.22-65IAWLNG,MATTIE10-8-62INSPECTOR10-2-65XXLAWRENCE, IRENE9-16-63EXPERT LINEASSEMBLER9_2_65XXXXLOWE, MARJORIE E.12-13-57REPAL. GIRL9_3-65McCRACKEN CELESTINE Q.8-19-65SUB ASSEMBLER-----XXMaVAY, AL.LIA A.12-16.54INSPECTOR9-2-65XXMORROW, GLENNA5-12-64EXPERT LINE ASSEMBLER9-2_65XXPERDUE, MARY E. J8-9-62INSPECTOR-----XXPRINCE,F. LOUISE9-23-63EXPERT LINE ASSEMBLER9-2-65XXXXRICHARDS,MARY E.9-7-65SUB-ASSEMBLER9-15-65XSARDEN, JOHNNIE5-15-64`LINE ASSEMBLER9-6_65XSEXTO':,MARY C.8-18-65SUB-ASSEMBLER9-2-65XXSHAF:I,, FERN G.9-7.65SUB-ASSEMBLER9.9_65XSHELTON,SANDRA12-13-64SUB-ASSEMBLER9-3-65XSPARKS, MARYE.11-18-64EXPERT LINE ASSEMBLER9-2-65XXXXSPARKS, LOIS A.5-25-64EXPERT LINE ASSEMBLER9_7.65XXVAUGhN, RUBY L.5-12-64EXPERT LINE ASSEMBLER9-8-65XWOODS, JAQUELYN K.5-4-64LINE ASSEMBLER9-7-65YATES, LILLIAN3-30-64EXPERT SUB-ASSEMBLER----_Asked to be terminated.$/ In addition to those indicated herein the following signed the roster of the organizing cormittee:Hernia Yensel,Carolyn Hager, Shirley Sloan, Susan Martin, and Reber Hanson.Yensel was terminated on November 2.5/ In additionto those indicated herein the following attended the first IUE meeting on September 2: Hama Yensel,Betty Reynolds,Ruth Ishmael,and ReberHanson.Yensel was terminated on November 2. Reynolds quit her employmentwith Respondent and her name does not appear on Regency's evaluation table.In addition to those indicated herein the following attended the meeting in Berner's office on September 9:Etta Sue True,Darlene Carpenter,and ReberHanson.APPENDIX BAPPENDIXB-ContinuedBarlow,BettyStarks, Lois A.Browning(Lawrence),RoseMaryVaughn, Ruby L.Bruce,MargueriteWoods, JaquelynBryant, Marie JaneCarrow, Irene G.Cobb, Mary C.Coomes,ImogeneDaugherty, Dorothy L.Dunahoo, GlennaDunn, GenevaElmore, Eva G.Fox, PatriciaGrizzel, CarolynHawkins, LillianKumkowski, EllenLanham, Betty J.Lowe, MarjorieMcVay, Alelia A.Morrow, GlennaPrince, F. LouiseRichards, Mary E.Sarden, JohnnieSexton, Mary C.Shaffer, Fern G.Shelton, SandraSparks, Mary E.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate our employees concern-ing their union membership and activities or createan impression of surveillance in a manner constitut-ing interference, restraint, or coercion in violation ofSection 8(a)(1) of the Act.WE WILL NOT urge our employees to form and joinan independent or company union, or in any othermanner interfere with the formation or administra-tion of the Regency Employees Independent Union.WE WILL NOT discourage membership in Interna-tional Union of Electrical, Radio and Machine Wor-kers,AFL-CIO, or encourage membership in Re- REGENCY ELECTRONICSgencyEmployees InternationalUnion by dis-criminating in regard to the hire or tenure of employ-ment or any other term or condition of employmentof our employees.WE WILL offer immediate and full reinstatement tothe employees listed below to their former or sub-stantially equivalent positions, without prejudice toany rights or privileges previously enjoyed and makethem whole for any loss of pay they may have suf-fered by reason of the discrimination against them:Betty BarlowBetty J. LanhamRose Mary BrowningIrene LawrenceMarguerite BruceMarjorie LoweMarie Jane BryantAlelia A. McVayIrene G. CarrowGlenna MorrowMary C. CobbF. Louise PrinceImogene CoomesMary E. RichardsDorothy L. DaughertyJohnnie SardenGlenna DunahooMary C. SextonGeneva DunnFern G. ShafferEva G. ElmoreSandra SheltonPatricia FoxMary E. SparksCarolyn GrizzelLois A. StarksLillian HawkinsRuby L. VaughnEllen KumkowskiJaquelyn WoodsWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor or-ganizations, to join or assist International Union ofElectrical, Radio and Machine Workers, AFL-CIO,or any other labor organization, to bargain collective-235ly through representatives of their own choosing andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activi-ties, except to the extent that such right may be af-fected by an agreement authorized by Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.All our employees are free to become and remain, or torefrain from becoming or remaining, members of anylabor organization, except that such right may be affectedby an agreement authorized by Section 8(a)(3) of the Actasmodified by the Labor-Management Reporting andDisclosure Act of 1959.DatedByREGENCY ELECTRONICS,INC.(Employer)(Representative)(Title)This notice- must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana46204, Telephone 633-8921.